Justice ROBINSON,
dissenting.
I respectfully but vigorously dissent from the majority’s holding to the effect that the Superior Court lacked subject matter jurisdiction ab initio. In my judgment, there has existed at all relevant times a fully sufficient statutory basis for such jurisdiction.
It is my considered opinion that the Superior Court was vested with subject matter jurisdiction from the moment that the instant civil action was originally commenced; it was so vested by virtue of the general equity jurisdiction with which the Superior Court is endowed pursuant to G.L.1956 § 8-2-18. In lapidary and straightforward language, § 8-2-13 provides in pertinent part as follows:
“The superior court shall, except as otherwise provided by law, have exclusive original jurisdiction of suits and proceedings of an equitable character and of statutory proceedings following the course of equity * * *.”
It should be borne in mind that this Court has specifically stated that the Superior Court “is a court of general equitable jurisdiction.” La Petite Auberge, Inc. v. Rhode Island Commission for Human Rights, 419 A.2d 274, 279 (R.I.1980). In that same opinion, Justice Weisberger (writing for a unanimous Court) went on to state in expansive language that, although the jurisdiction of the Superior Court is not “limitless,” it is nonetheless true that the “Superior Court possesses, as a matter of fundamental judicial power, the jurisdiction to hear and confront the merits of any case wherein the power of determination has not been specifically conferred upon another tribunal.” Id. (emphasis added).
It is true that the “confirmation” sought by the Board is not one of the usual arrows in the Chancelor’s quiver, but it is certainly a close cousin to such traditional equitable remedies as injunctions and specific performance.1 I would note in this regard that § 8-2-13 is worded very broadly and is noticeably devoid of limiting language; it quite liberally confers exclusive original jurisdiction on the Superior Court with respect to (inter alia) “suits and proceedings of an equitable character.”
I believe that the case before us is truly the type of case contemplated by Chief Judge Cardozo, when he wrote:
“Let the hardship be strong enough, and equity will find a way, though many a formula of inaction may seem to bar the path.” Graf v. Hope Building Corp. [254 N.Y. 1], 171 N.E. 884, 888 (N.Y.1930) (Cardozo, C.J., dissenting).2
In the same vein, I am deeply impressed by the following words penned by the Supreme Court of Nebraska, summarizing a *311fundamental principle relative to the jurisdiction of a court sitting in equity:
“Equity looks through form to substance. Thus, a court of equity goes to the root of the matter and is not deterred by form.” Huffman v. Peterson [272 Neb. 62], 718 N.W.2d 522, 528 (Neb.2006).
I am unequivocally convinced that following the statutorily established “general equity jurisdiction” route in this case (a case which all members of the Court agree is sui generis and unique) would do no harm whatsoever to our existing jurisprudence. I think that the breadth of jurisdiction that is granted by § 8-2-13 is easily great enough to accommodate this rather unusual case.
In my judgment, this Court should be extremely wary about closing to any extent the door which has traditionally been wide open — viz., the door to Equity. I respectfully submit that the Court’s opinion in this case will inevitably engender uncertainty as to where equitable jurisdiction begins and where it ends.
I am impressed in this regard by the following language of the Supreme Judicial Court of Maine in the case of Unity Telephone Co. v. Design Service Company of New York, Inc., 158 Me. 125, 179 A.2d 804, 811 (1962):
“The absence of precedents, or novelty in incident, presents no obstacle to the exercise of the jurisdiction of a court of equity, and to the award of relief in a proper case. It is the distinguishing feature of equity jurisdiction that it will apply settled rules to unusual conditions and mold its decrees so as to do equity between the parties.” (Internal quotation marks omitted.)
Because it is my opinion that jurisdiction has at all pertinent times been.present and the majority is following an unnecessarily serpentine route with respect to a case that will in all likelihood come back before us, I respectfully but unreservedly dissent.

. I do not think that the somewhat amorphous "adequate remedy at law” maxim relative to the granting of equitable relief should be a barrier to relief in this case. In view of the tortuous path that this case has followed to date, it does not seem just or equitable to require that yet more time must elapse before there be a final recovery. See K-Mart Corp. v. Oriental Plaza, Inc., 875 F.2d 907, 914 (1st Cir.1989) ("The necessary concomitant of irreparable harm is the inadequacy of traditional legal remedies.”); see also Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 217 F.3d 8, 13 (1st Cir.2000); Almond v. Capital Properties, Inc., 212 F.3d 20, 25 (1st Cir.2000).


. Equally pertinent is the observation of Judge Jerome Frank concerning "the inestimably valuable flexibility and capacity for growth and adaption to newly emerging problems which the principles of equity have supplied in our legal system.” Bereslavsky v. Caffey, 161 F.2d 499, 500 (2d Cir.1947).